Citation Nr: 0301801	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $1,000.00.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1976, with a prior period of active duty for training.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in October 1998 by the Committee on 
Waivers and Compromises (COWC) of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a partial waiver of $6178.00 of recovery 
of an overpayment of disability compensation in the amount of 
$7178.00.  The veteran appealed the COWC's denial of a waiver 
of recovery of the total overpayment.


FINDINGS OF FACT

1.  When the veteran was divorced in April 1992, he did not 
report to VA that he no longer had a dependent spouse, 
despite having been notified the previous month that failure 
to promptly report a dependency change would result in the 
creation of an overpayment of his compensation benefits.

2.  Upon receipt in July 1992, and thereafter, of medical 
records containing notations that the veteran was divorced, 
the RO did not inquire as to the veteran's marital status 
until June 1997.

3.  The veteran's monthly compensation payments exceed his 
reported monthly expenses by hundreds of dollars.

4.  Recovery of $1,000.00 of an overpayment of compensation 
benefits would not deprive the veteran of basic necessities, 
cause an undue financial hardship, or nullify the objective 
for which his compensation benefits were intended.

5.  The veteran has not relied on his VA benefits in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

6.  The veteran's failure to make restitution of the 
$1,000.00 overpayment would result in unfair gain to him.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of disability 
compensation in the amount of $1,000.00 is not warranted.  
38 U.S.C.A. § 5302(a)(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§  1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, recovery of overpayments of any 
benefits made under laws administered by VA shall be waived 
if there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a)(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 1.963(a) (2002).

38 C.F.R. § 1.965 (2002) further provides that:
(a) The standard ``Equity and Good Conscience'', will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase equity and good conscience means arriving at a fair 
decision between the obligor and the Government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:
    (1) Fault of debtor. Where actions of the debtor 
contribute to 
creation of the debt.
    (2) Balancing of faults. Weighing fault of debtor against 
Department 
of Veterans Affairs fault.
    (3) Undue hardship. Whether collection would deprive 
debtor or 
family of basic necessities.
    (4) Defeat the purpose. Whether withholding of benefits 
or recovery 
would nullify the objective for which benefits were 
intended.
    (5) Unjust enrichment. Failure to make restitution would 
result in 
unfair gain to the debtor.
    (6) Changing position to one's detriment. Reliance on 
Department of 
Veterans Affairs benefits results in relinquishment of a 
valuable right 
or incurrence of a legal obligation.

In the instant case, the record reveals that at least since 
January 1990, the veteran had been in receipt of compensation 
benefits paid at a rate that included his spouse and 
dependent children.  Various notices to the veteran 
concerning the rate at which compensation was paid to him, 
including in 1990 and March 1992 [as well as in December 1993 
and June 1996] contained language which advised him to 
immediately report any dependency change, since the failure 
to do so would result in the creation of an overpayment.  

On April 20, 1992, by a decree of a state court, the veteran 
was divorced from his spouse.  He did not at that time report 
this change to the RO.

In July 1992, December 1993, February 1996, and April 1996, 
in connection with the veteran's pending claims, the RO 
received copies of the veteran's medical records which 
contained notations to the effect that he was divorced.  Upon 
receipt of these records, the RO did not inquire of the 
veteran as to his marital status.  In June 1997, the RO did 
write to the veteran concerning his marital status.  In June 
1998, the veteran submitted a copy of the April 1992 divorce 
decree.

Upon the veteran's divorce from his spouse in April 1992, he 
was no longer entitled to additional benefits for a dependent 
spouse.  See 38 U.S.C.A. § 1115 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.213 (2002).  By the time the RO took action to 
adjust the veteran's compensation benefits to take into 
account the fact that he did not have a dependent spouse, an 
overpayment in the amount of $7178.00 had been created.  (As 
noted above in the Introduction, the COWC waived recovery of 
all of the overpayment except $1,000.00.)

Upon consideration of the veteran's request for a waiver of 
the total overpayment, the Board first notes that there is no 
indication in the record that the veteran engaged in fraud, 
misrepresentation, or bad faith, and so waiver is not 
precluded by law.  See 38 U.S.C.A. § 5302(a)(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 1.963(a) (2002).

The Board must next consider whether recovery of the 
$1,000.00 of the overpayment which was not waived by the COWC 
would be against equity and good conscience.  See 38 C.F.R. 
§ 1.965 (2002).  For the reasons stated below, the Board has 
found that recovery of $1,000.00 of the overpayment would not 
be against equity and good conscience.

One factor to be considered is the relative fault of the 
veteran and of VA in the creation of the debt.  In this 
regard, the Board finds that the veteran knew or should have 
known that he was receiving a higher monthly compensation 
payment from VA based on his status as a married veteran.  He 
was so notified by the RO's letter to him of March 1992, 
(among other such letters).  That letter also notified him 
that failure to promptly notify VA of a dependency change 
would result in the creation of an overpayment.  
Nevertheless, when the veteran was divorced from his spouse 
in April 1992, he did not notify VA, and the first monthly 
overpayment was created.  At a personal hearing in October 
1998, the veteran testified that, in May or June 1993, when 
he was an inpatient at a VA medical facility, he notified VA 
that he was divorced.  In his testimony, the veteran did not 
specify whether he was asserting that he notified VA medical 
personnel or the RO that he was no longer married.  His 
claims file shows that he did not notify the RO.

The record also shows, however, that, when medical records 
containing notations that the veteran was divorced were 
received by the RO from July 1992 to April 1996, action was 
not taken by the RO to determine whether the veteran was 
still married or was divorced.  The Board, therefore, finds, 
as did the COWC, that VA had some fault in the creation of 
the overpayment in the amount of $7178.00.  The veteran's 
fault was greater, however, because he had an affirmative 
duty to immediately notify the RO of his divorce, which he 
did not do.  The Board notes that the COWC took into account 
VA's fault in the creation of the debt in waiving recovery of 
the greater part of the overpayment.

At the hearing in October 1998, the veteran claimed that 
recovery of the total overpayment of $7178.00 would be a 
financial hardship to him.  In September 1998, the veteran 
filed a financial status report on which he claimed monthly 
expenses including the following: $200 in apportionment of 
his VA benefits to a daughter; $100 repayment of a loan from 
his sister; $71.21 for cable television; and $200 for 
automobile fuel and maintenance.  The Board notes that the 
record shows that the apportionment of the veteran's benefits 
to a daughter ended in October 1999.  In his most recent 
financial status report, filed in October 1999, the veteran 
shows only a total of $1265 in monthly expenses.  The record 
also shows that, as of June 2000, the veteran's VA monthly 
benefits (paid at the 100 percent rate) were in the amount of 
$2163, an amount which was recently adjusted by a cost of 
living increase.  Finally, with regard to the veteran's 
current financial status, the veteran's representative stated 
in the substantive appeal, received in February 2002, that 
the $1,000.00 overpayment the recovery of which was not 
waived by the COWC had already been withheld by VA from the 
veteran's compensation payments.

In view of the fact that the veteran's current monthly income 
is significantly higher than his reported monthly expenses, 
collection of the $1,000.00 in question would clearly not 
deprive the veteran of basic necessities.  For that reason, 
the Board finds that recovery of the $1,000.00 overpayment 
would not be an undue hardship on the veteran.

With regard to other factors to be considered, the Board 
finds that there is no evidence that recovery of $1,000.00 
would nullify the objective for which the veteran's 
compensation benefits were intended.  The Board also finds 
that the veteran did not rely on his VA benefits in 
relinquishment of a valuable right 
or incurrence of a legal obligation and that his failure to 
make restitution of the $1,000.00 would result in unfair gain 
to him.  Most significantly, the Board finds that the veteran 
and his representative have not advanced any convincing 
reason why VA should refund to him the $1,000.00 which has 
been withheld from his compensation payments to recover part 
of the overpayment, and the evidence of record fails to show 
there is any such reason.

The Board concludes that there is no good and sufficient 
reason why waiver of recovery of $1,000.00 of the overpayment 
should be granted.  The record does not in any way show that 
recovery of that amount would be against equity and good 
conscience.  Entitlement to waiver of recovery of $1,000.00 
of an overpayment of disability compensation is not 
warranted.  38 U.S.C.A. § 5302(a)(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963(a), 1.965 (2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $1,000.00 is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

